DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on July 7, 2022. Claims 1, 5-6, and 9 are amended; claim 4 is canceled; claims 21 and 22 are new.
The applicant contends that the cited prior art does not teach the new material elaborated by claim 1 – namely, the feature of a rotatable measurement stage (p. 9).
In response, the examiner does not accept this characterization in its entirety. As noted by the applicant, paragraph [0130] of Cox elaborates an embodiment in which the measurement system is endowed with the capacity for rotation while the workpiece support stage remains static, yet the subsequent paragraph contemplates the inverse arrangement: an embodiment in which the robot or support stage rotates the workpiece to expose the entirety of its area to the signal source [0131]. 
Now, paragraph [0131] is directed to the support stage of Figure 18, which differs from the Office’s relied upon embodiment of Figure 10. Principally, in the former, the stage is disposed within the load lock (106), whereas the latter embodiment situates the stage within the transfer chamber (110) [0118]. Nevertheless, the articulated motivation for endowing the stage with the capacity for rotation – ensuring that the measurement tool can image the entirety of the workpiece’s surface – is applicable to any context in which workpiece measurement transpires. Thus, in view of the deliverances of paragraph [0131], one of ordinary skill would seek to optimize the embodiment of Figure 10 by rendering the stage capable of rotation, thereby increasing the number of possible sampling areas and, in turn, improving the accuracy of the assay. 
Because Cox does not formally disclose a unified embodiment in which the stage is both capable of rotation and disposed within a transfer chamber, the 103 rejections have been modified to incorporate the reasoning elaborated above.
Restriction
Newly submitted claims 21 and 22 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
Claim 1 is directed to the embodiment of Figure 7C, whereas claims 21 and 22 are drawn to another independent and distinct species: that of Figures 7D-E, where the signal source and detector are affixed to the robot. In this latter embodiment, there is no stage, as the workpiece is imaged while being supported by the robot.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention (37 CFR 1.142(b) and MPEP § 821.03).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-7, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al., US 2007/0196011.
Claim 1: Cox discloses a transfer module, comprising:
A transfer chamber (110) having an internal space, and configured to be coupled to processing modules (114) (Fig. 2);
A robot (113) positioned within the transfer chamber and configured to move workpieces into and out of the processing modules [0035];
A measurement region (A), accessible by the robot, located within the transfer chamber (Fig. 10);
Wherein the measurement region is under vacuum conditions during workpiece measurement [0035];
A stage (804) for supporting a workpiece (W) positioned in the measurement region (Fig. 10);
A signal source (813) and a signal detector (812) configured to measure an attribute of a workpiece positioned in the measurement region [0066].  
Cox’s stage (804) lacks the capacity for rotation, but the reference does contemplate an alternative embodiment, limned by Figure 18, in which the stage (1804) rotates to allow the signal source and detector (811) to image the entire surface of the workpiece [0131]. In this case, the stage is disposed within a load lock (106) rather than a transfer chamber, but the advantages of measuring plural sampling areas are not dependent upon the chamber in which the workpiece happens to be located. In other words, the value of sampling additional workpiece regions during a measurement step derives from the result of improved accuracy of measurement and not from the chamber in which the step proceeds. As such, it would have been obvious to enable the stage of Figure 10 to be rotatable in order to improve the accuracy of workpiece measurement.
Claim 2: The system delineated by Figure 2 may be taken as the “manufacturing platform.”
Claim 3: The examiner notes that the features of an etch module and film forming module are external to the scope of the claim set, which is narrowly tailored to a transfer module. As such, Cox’s transfer module must merely be capable of coupling to such modules in order to satisfy the threshold for rejection, which is certainly the case. 
Claims 6-7: Cox translates the workpiece vertically via the lift pin mechanism (820) [0067]. 
Claims 16-17: As shown by Figure 10, Cox situates the signal source and detector (811) external to the transfer chamber. However, in the alternative embodiment of Figure 18, Cox disposes the measurement unit (811) within the same chamber as the substrate, thereby demonstrating the viability of this technique. It is the position of the Office that both configurations are equivalent for the purpose of measuring an attribute of a workpiece, whereby the selection of either alternative would have been within the scope of ordinary skill.
Claim 18: The inspector includes an optical source (813) for generating a beam [0010, 0062]. 
Claim 20: The transfer chamber is maintained under vacuum conditions [0010].
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Halliyal et al., US 6,642,066.
As shown by Figure 10, Cox situates the signal source and detector (811) external to the transfer chamber. In supplementation, Halliyal describes an apparatus in which an inspection system (14, 16) is disposed within the confines of a chamber (10), thereby demonstrating the art-recognized suitability of the arrangement (9, 15-43; Fig. 1). To a skilled artisan, it would have been obvious to try this latter configuration, as choosing from a finite number of predictable solutions with a reasonable expectation of success remains within the sphere of ordinary skill.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Vuong et al., US 2008/0117437. Vuong discloses a unit comprising a signal source (106) and a signal detector (112), whereby the unit measures an attribute of a substrate ([0024]; Fig. 1). The signal detector (112) couples to a computer module (114) which then analyzes the received data [0025].
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716